DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on February 23, 2022 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022.
Claims 1-8 are examined below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahid et al. (U.S. Patent Application Publication 2016/0119527) in view of Rothberg et al. (U.S. Patent Application Publication 2019/0025511).
Regarding claims 1, 2, Shahid et al. disclose (Figs.) an image capture device, comprising: an image detector ([0013]; imager); at least one lens ([0013]; lens); and an optical filter ([0017]; filter) optically coupled between the image detector and the lens and having an optical filter film, wherein (Fig. 5) a wavelength spectrum in accordance with a relationship between light transmittance of the optical filter and wavelength has a first pass band, a second 
Regarding claim 3, Shahid et al. in view of Rothberg et al. disclose the claimed invention as set forth above.  Shahid et al. disclose ([0017]) the transmittance being at least about 80 percent between about 400nm or 450nm to about 600nm or 650nm.  Shahid et al. do not specifically disclose higher transmittance percentages as claimed.  However, it is always desirable to choose higher transmittance percentages.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide higher 
Regarding claim 4, Shahid et al. in view of Rothberg et al. disclose the claimed invention as set forth above.  Shahid et al. disclose ([0017]) the transmittance being at least about 80 percent between about 830nm to 880nm.  Shahid et al. do not specifically disclose higher transmittance percentages as claimed.  However, it is always desirable to choose higher transmittance percentages.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide higher transmittances in the apparatus of Shahid et al. in view of Rothberg et al. to improve the detection signal as known and predictable.
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahid et al. in view of Rothberg et al., further in view of Tatemura et al. (U.S. Patent Application Publication 2016/0077257).
Regarding claims 5 and 6, Shahid et al. in view of Rothberg et al. disclose the claimed invention as set forth above.  Shahid et al. and Rothberg et al. do not disclose an antireflection film as claimed.  Tatemura et al. teach (Figs. 1, 5; [0076], [0087]) teach using antireflection films; a transparent substrate (110) having a front and back surface, the front surface faces a lens ([0076]) and forms an interface with an optical filter (optical multilayer film) and the back surface faces an image detector and forms an interface with an anti-reflection film.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such antireflection film in the apparatus of Shahid et al. in view of Rothberg et al. and Tatemura et al. to reduce reflections and improve detection as taught, known and predictable.
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahid et al. in view of Rothberg et al., further in view of Sakamoto et al. (U.S. Patent Application Publication 2020/0112662).
Regarding claims 7, 8, Shahid et al. in view of Rothberg et al. disclose the claimed invention as set forth above.  Shahid et al. and Rothberg et al. do not disclose the specific rise and fall wavelength interval ranges of the transmittance of each pass band as claimed.  Sakamoto et al. teach (Fig. 3) approximately such transmittance ranges and approximately some of the claimed wavelength intervals.  Sakamoto et al. do not specifically teach the exact ranges as claimed.  However, choosing particular wavelength ranges for the rise and fall of the pass bands is design specific.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such particular filter responses in the apparatus of Shahid et al. in view of Rothberg et al. and Sakamoto et al. to obtain a desired filter response for a specific use as known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THANH LUU/Primary Examiner, Art Unit 2878